*263On Motion por Rehearing.
Mr. Justice Moore
delivered the opinion.
It is contended by defendant’s counsel in their petition for a rehearing that this court erred in approving the allowance of the court below of plaintiff’s claim of $12.60 for disbursements to one of his witnesses. The plaintiff, having secured a judgment in the lower court, filed a cost bill containing, inter alia, the following item: "To witness fees and mileage of "W. A. Shaw, one day, and 106 miles, $12.60,” — to which the following exception was made: "Defendant objects to the allowance of $12.60, or any part thereof greater than $2.20, claimed by plaintiff as witness fees for ~W. A. Shaw for one day’s attendance and 106 miles travel, for the reason that said witness is not a resident of Marion County, Oregon, and attended said trial voluntarily, and no order of court was obtained requiring the attendance of such witness.” An amended verified statement was thereupon filed, showing that Shaw was a necessary witness; that at plaintiff’s request he traveled from Portland to Salem, a distance of 53 miles, as a witness only, and for no other purpose; and that he was in attendance at the trial one day, for which he was entitled to $10.60 mileage and $2 witness fees, and detailing wherein his testimony was material. The clerk of the circuit court having alloived said items, defendant filed a motion to retax the disbursements, whereupon said court made the following finding : ‘ ‘ The witness W. A. Shaw having attended court at the request of the plaintiff as a witness only, an order of the court to compel his attendance was unnecessary; and the claim of the plaintiff not being for double fees, the objection of the defendant to the amount charged in plaintiff’s amended verified statement of the fees and mileage of said witness was not sufficient in point of law to challenge the correctness thereof; ’ ’ and the motion was overruled, which action the defendant assigns as error.
7. It is insisted that the amended verified statement was not sufficient to authorize the taxation of said item, and in support *264of his contention cites the ease of Crawford v. Abraham, 2 Or. 163, in which it is said: “Mileage will be allowed, of course, to witnesses residing beyond the reach of ordinary subpoena within the state, unless objection is made thereto, in which case a showing must be made to sustain that item equivalent to that which is necessary under Section 785, Code, to procure a special subpoena. ’ ’ The statute adverted to provides, in effect, that, before a party can compel the attendance of a witness in a court of record at a place outside the county in which he resides, unless his residence is within 20 miles of such place, an affidavit must be made showing that his testimony will be material and his oral examination important or desirable, whereupon the court or judge may indorse upon the subpoena an order for the attendance of the witness, upon the service of which and the payment of double fees he must attend, if served in the state: Hill’s Ann. Laws § 785. This section, construed in the light of the rule announced in the case cited, requires the prevailing party, if proper objection be made to his cost bill, to file an amended verified statement showing that the testimony of the witness who had voluntarily come from his residence in another county and more than 20 miles from the place of trial was material, and also that his oral examination Avas important and necessary.
8. It remains to be seen whether the defendant’s objection to the item of the cost bill complained of was sufficient to impose upon the plaintiff the duty of making such a showing in his amended verified statement. The statute prescribing the form of an exception to a cost bill provides that the adverse party desiring to controvert the items thereof should file his objections thereto, stating the particulars of such objections: Hill’s Ann. Laws, § 556. The objections to a cost bill should be so certain as to notify the prevailing party in what particular one or more items demanded by him are not authorized by law, or wherein the sums claimed on account of disbursements Avere unreasonable. It will be remembered that the defendant’s objection to the item in question states to what extent the sum demanded is unreasonable, but it does not aver that the *265oral examination of the witness was unimportant or unnecessary. The court, upon application therefor, possessed authority to order a witness to appear for examination, and, if .the subpoena, with the order indorsed thereon, were served upon the witness in this state, he would, upon the tender of double fees, be compelled to attend a court of record outside the county in which he resides, in obedience to such order. The court having authority to compel the attendance of the witness in the first instance, must possess sufficient power to provide for the payment of his fees, when, at the request of the prevailing party, he voluntarily appears at the place of trial and testifies; provided his oral examination were important or necessary. It is argued by defendant’s counsel that because the amended verified statement does not allege that Shaw’s oral examination was necessary an error was committed in allowing any mileage on account of his attendance. It will be remembered that the defendant’s objection to the claim for mileage of this witness is based upon the fact that, not being a resident of Marion County, he voluntarily attended as a witness at the trial, without averring that his oral examination was unimportant or unnecessary, which are particulars he now insists upon. The adverse party who excepts to the items of a cost bill must state the particulars of his objections (Hill’s Ann. Laws, § 556), but, the defendant not having complied with that requirement, no error was committed in allowing the disbursements demanded, and the petition is denied.
Rehearing Denied.